Title: To George Washington from Major General Philip Schuyler, 4 August 1777
From: Schuyler, Philip
To: Washington, George



Dear Sir
Stilwater [N.Y.] August 4th 1777.

By the unanimous advice of all the General Officers, I have moved the Army to this place—We propose to fortify our Camp in Hopes that Reinforcements may enable us to keep our Ground and prevent the Enemy from penetrating farther into the Country; but if I should be asked from whence I expect Reinforcements, I should be at a Loss for an Answer not having heard a Word from the Massachusetts on my repeated Applications, nor am I certain that Connecticut will afford us any Succour: our Continental Force is daily decreasing by Desertion, Sickness & Loss in Skirmishes with the Enemy and not a Man of the Militia now with me will remain above one Week longer, and whilst our Force is diminishing, that of the Enemy augments by a constant Acquisition of Tories: but if we by any Means could be put in a Situation of attacking the Enemy and giving them a Repulse, their Retreat would be so extremely difficult that in all probability, they would lose the greater part of their Army. I am dear General most respectfully Your Excellency’s most obedient humble Servant

Ph: Schuyler

